DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 3 at step 302 appears to have a typographical error, wherein the step recites “vecor”, which should recite “vector” as described in the specification at [00062].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, and 15 are objected to because of the following informalities.
Claim 2 lines 1-2 recite “wherein estimating the expectation value of the quantum mechanical observable”.  For antecedent basis reasons this should recite “wherein the estimating the expectation value of the quantum mechanical observable” (emphasis added).  Claim 3 inherits the same deficiency as claim 2 by reason of dependence.
Claim 15 lines 1-2 recite “wherein restoring hermiticity to the second operator”.  For antecedent basis reasons this should recite “wherein the restoring hermiticity to the second operator” (emphasis added).
Claim 5, claim 7, and claim 10 recite equations that are illegible.  Claims 6-11 inherit the same deficiency as claim 5 by reason of dependence.  Claim 11 inherits the same deficiency as claim 10 by reason of dependence.
Claim 12 line 4 recites “matrix”.  For antecedent basis this should recite “the matrix”.  Claim 13 inherits the same deficiency as claim 12 by reason of dependence.
Claim 18 line 3 recites “the quantum system”.  This limitation lacks antecedent basis.  Antecedent basis is present for the limitation “the quantum device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 4, claim 3 line 2, claim 7 line 2, claim 12 line 6, claim 15 lines 3-4, and 5, and claim 19 lines 2-3 recite “the observable”.  This limitation lacks antecedent basis.  It is unclear whether this refers to “the quantum mechanical observable” first recited in claim 1 lines 2-3 or a different observable.  Claims 2-19 inherit the same deficiency as claim 1 by reason of dependence.  Claim 13 inherits the same deficiency as claim 12 by reason of dependence.
Claim 2 line 6 recites “the initial quantum state”. This limitation lacks antecedent basis.  Claim 3 inherits the same deficiency as claim 2 by reason of dependence.
Claim 3 recites “estimate the expectation value of the observable using the second operator to target precision is less than the number of measurements required to estimate the expectation value of the operator using the first operator to target precision”.  It is unclear if “target precision” is the same target precision recited in each instance or different target precisions.  It is also unclear which operator “the operator” recited in line 4 refers to.
Claim 7 recites “wherein estimating the expectation of the observable using the first operator”.  It is unclear if this is a new step or a further limitation of a previous step. There is no prior recitation of estimating the expectation of the observable using the first operator.

Claim 12 recites “determine the expectation value of the observable using the second operator”. It is unclear if this is a new step or a further limitation of a previous step. There is no prior recitation to determine the expectation of the observable using the second operator.  Claim 13 inherits the same deficiency as claim 12 by reason of dependence.
Claim 13 recites “the identity term”.  This limitation lacks antecedent basis. 
Claim 19 recites “determining an expectation value of the observable using the second operator”. It is unclear if this is a new step or a further limitation of a previous step. There is no prior recitation of determining an expectation of the observable using the second operator.
Claim 20 recites “the observable”.  This limitation lacks antecedent basis.
Claim 20 recites “the expectation value of the quantum mechanical observable”.  This limitation lacks antecedent basis in both “the expectation value” and “the quantum mechanical observable”.
Regarding claim 20, the bounds of the claim are unclear because the claim does not provide a discernable boundary as to what part of the apparatus performs the claim functions.  The functions which the apparatus is configured to carry out do not follow from the structure recited in the claim, so it is unclear whether the function requires the quantum hardware to perform certain functions or all functions, the one or more 
Regarding claim 1, the bounds of the claim are unclear because the claim does not provide a discernable boundary as to what steps the “one or more quantum devices and one or more classical processors” perform.  It is unclear whether the combined   “one or more quantum devices and one or more classical processors” perform all of the steps together, some steps are performed by the “one or more quantum devices” and other steps are performed by the “one or more classical processors” and which steps, or other.  Claims 4-19 inherit the same deficiency as claim 1 by reason of dependence without resolving the grounds for rejection for the claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-14, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  Claim 1 recites mathematical steps to estimate an expectation value of a quantum mechanical observable.  The mathematical steps comprise identifying a first operator associated with the observable, wherein the first operator comprises a linear combination of terms; determining, based on the first operator, one or more constraints on the expectation values of the one or more terms in the linear combination; defining a second operator, wherein the second operator comprises a combination of the first operator and one or more of the determined constraints; and estimating the expectation value of the quantum mechanical observable using the second operator.  The specification describes the first operator and second operators in terms of an equations as in [0009], and [00014]. The specification further describes identifying the expectation value of the first operator in terms of equations as in [00047]. The specification further describes determining the expectation value of the observable using the second operator in terms of the equation of [00015].  For these reasons, claim 1 recites mathematical concepts.
Under the Alice framework Step 2A prong 2 analysis, the claim recites the following additional elements: the method performed by one or more quantum devices and one or more classical processors.  The claim merely generally links the mathematical steps to the additional elements in a manner that merely recites “apply it” as to the math within one or more quantum devices and one or more classical 
Moreover, under the Alice Framework Step 2B analysis, the claim, considered individually and as an ordered combination does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claim either merely generally links the additional elements to the math or recites insignificant extra-solution activity.  The innovative concept is in the mathematical concepts, the mathematical steps for estimating an expectation value.   As claimed, no technological innovation is apparent in the one or more quantum device and/or the one or more classical processors or in a combination of the two elements. For these reasons claim 1 does not amount to significantly more than the abstract idea.
Claims 3-19 are rejected for at least the reasons provided with respect to claim 1.  Claims 3-19 merely further mathematically limit the mathematical relationships and calculations recited in claim 1.  Claims 3-19 comprise no additional elements that would require further analysis under Step 2A prong 2 or Step 2B.

Claim 20 is directed to an apparatus that would perform the steps of the method of claim 1. All steps recited in the method of claims 1 are performed by the apparatus of claim 20.  All additional elements of the apparatus of claim 20 have been addressed in the analysis of claim 1. The claim 1 analysis applies equally to claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.R. McClean et al., The theory of variational hybrid quantum-classical algorithms, New J. Phys. 18 023023, 2016 (hereinafter “McClean”).

Regarding claim 1, McClean teaches the following:
A method performed by one or more quantum devices and one or more classical processors for estimating an expectation value of a quantum mechanical observable, the method comprising (abstract, Introduction third paragraph, a quantum-classical hybrid optimization scheme known as the quantum variational eigensolver for a method by one or more quantum devices and one or more classical processors, Section 4 first paragraph, evaluation of the objective function corresponding to the problem operator H for estimating an expectation value of a quantum mechanical observable): 
identifying a first operator associated with the observable, wherein the first operator comprises a linear combination of terms (Section 4 eqn (57) H for first operator associate with an observable, comprising a linear combination of terms as in eqn (57)); 
* lowest terms by finding the maximal index in the sequence such that ek*< C); 
defining a second operator, wherein the second operator comprises a combination of the first operator and one or more of the determined constraints (Section 4.2.1 section between eqn (70) and (71) constraint C determines both the number of terms one is allowed to neglect and the amount of bias introduced for defining a second operator wherein the second operator comprises a combination of the first operator, wherein the second operator becomes the equation resulting from achieving an expected mean square error in the final answer by decreasing the variance of the estimator on the remaining terms such that the second operator is C2ϵ2  +                 
                    S
                    u
                    m
                     
                    (
                    V
                    a
                    r
                    
                        
                            <
                            H
                            >
                        
                    
                    )
                
             ); and 
estimating the expectation value of the quantum mechanical observable using the second operator (Section 4.2.1 this results in a new expected number of measurements, eqn (71).


Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, McClean teaches the following:
wherein estimating the expectation value of the quantum mechanical observable using the second operator comprises: 

performing, by the one or more quantum devices, multiple measurements of the second operator on multiple independent copies of the initial quantum state (Section 2.4 step 2 and step 4 for the multiple measurements); and 
processing, by the one or more classical processors, results of the multiple measurements to estimate the expectation value of the quantum mechanical observable (Section 4 Hamiltonian averaging).

Regarding claim 3, in addition to the teachings addressed in the claim 2 analysis, McClean teaches the following:
wherein the number of measurements required to estimate the expectation value of the observable using the second operator to target precision is less than the number of measurements required to estimate the expectation value of the operator using the first operator to target precision(Section 4.2.1 the strategy is to reduce the number of measurements and state preparations required to avoid measurements guaranteed not to contribute to the desired precision to the total estimate).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, McClean teaches the following:


Regarding claim 5, in addition to the teachings addressed in the claim 1 analysis, McClean teaches the following:
the first operator is given by 
    PNG
    media_image1.png
    52
    112
    media_image1.png
    Greyscale
where w, represent scalar coefficients and Hϒ represent 1-sparse self-inverse operators that act on qubits (section 4 eqn (57) and Pauli Operators m1 and m2).

Regarding claim 6, in addition to the teachings addressed in the claim 5 analysis, McClean teaches the following:
wherein the 1-sparse self-inverse operators that act on qubits comprise strings of Pauli operators (section 4 Pauli Operators m1 and m2).

Regarding claim 7, in addition to the teachings addressed in the claim 5 analysis, McClean teaches the following:
wherein estimating the expectation value of the observable using the first operator comprises performing                 
                    (
                    
                        
                            ∑
                            
                                ϒ
                            
                        
                        
                            
                                
                                    w
                                
                            
                            /
                            ϵ
                            )
                        
                    
                
             2  measurements, where ϵ represents a predetermined precision (section 4 eqn (60)).


the first operator comprises a first Hamiltonian and the second operator comprises a second Hamiltonian (Section 4 eqn (57) Hamiltonian H for first Hamiltonian, truncated Hamiltonian as in section 4.2.1 for second Hamiltonian).

Regarding claim 17, in addition to the teachings addressed in the claim 1 analysis, McClean teaches the following:
wherein the constraints comprise one or more of* lowest terms by finding the maximal index in the sequence such that ek*< C).

Regarding claim 20, McClean teaches the following:
quantum hardware; and 
one or more classical processors;
wherein the apparatus is configured to perform operations comprising (abstract, Introduction third paragraph, a quantum-classical hybrid optimization scheme known as the quantum variational eigensolver for quantum hardware and one or more classical processors): 
identifying a first operator associated with the observable, wherein the first operator comprises a linear combination of terms (Section 4 eqn (57) H for first operator associate with an observable, comprising a linear combination of terms as in eqn (57)); 
* lowest terms by finding the maximal index in the sequence such that ek*< C); 
defining a second operator, wherein the second operator comprises a combination of the first operator and one or more of the determined constraints (Section 4.2.1 section between eqn (70) and (71) constraint C determines both the number of terms one is allowed to neglect and the amount of bias introduced for defining a second operator wherein the second operator comprises a combination of the first operator, wherein the second operator becomes the equation resulting from achieving an expected mean square error in the final answer by decreasing the variance of the estimator on the remaining terms such that the second operator is C2ϵ2  +                 
                    S
                    u
                    m
                     
                    (
                    V
                    a
                    r
                    
                        
                            <
                            H
                            >
                        
                    
                    )
                
             ); and 
estimating the expectation value of the quantum mechanical observable using the second operator (Section 4.2.1 this results in a new expected number of measurements, eqn (71).

Allowable Subject Matter
Claims 8-15, and 18-19 would be allowable if rewritten to overcome the rejections under 35 USC 101, and 35 USC 112(b) and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. Applicant claims an apparatus, and methods for estimating an 
identifying a first operator associated with the observable, wherein the first operator comprises a linear combination of terms; 
determining, based on the first operator, one or more constraints on expectation values of one or more of the terms in the linear combination; 
defining a second operator, wherein the second operator comprises a combination of the first operator and one or more of the determined constraints; and
estimating the expectation value of the quantum mechanical observable using the second operator.
The method as in claim 8 further comprises wherein one or more constraints comprises equality constraints.
The method as in claim 12 further comprises representing the first operator as a vector; representing the determined constraints as a matrix; defining, based on the vector and matrix, a convex optimization task; and solving the convex optimization task to determine a number of measurements required to determine the expectation value of the observable using the second operator.
The method as in claim 14 further comprises determining that the second operator is not Hermitian; and restoring hermiticity to the second operator.
The method as in claim 18  comprises wherein the constraints comprise pure state constraints, wherein pure state constraints comprise constraints that cause 
The method as in claim 19 further comprises the second operator comprises a linear combination of terms, and wherein determining an expectation value of the observable using the second operator comprises measuring diagonal terms of the second operator in parallel.
The reasons for indication of allowable subject matter are the specific limitations as in claims 8, 12, 14, and 19 in combination with the remaining limitations upon which these claims depend. 
McClean is the closes prior art found.  McClean a quantum-classical hybrid optimization scheme known as the quantum variational eigensolver in which uses operator splitting and use of truncation in Hamiltonian averaging (abstract). McClean further discloses methods as in the above claim mapping.  McClean, however, does not explicitly disclose in combination with the remaining limitations constraints of a first operator comprising equality constraints.  McClean further does not explicitly disclose in combination with the remaining limitations defining based on a first operator vector and matrix constraints a convex optimization task and solving the convex optimization task.  McClean further does not explicitly disclose in combination with the remaining limitations determining that the second operation is not Hermitian and restoring hermiticity to the second operator. McClean further does not explicitly disclose in combination with the remaining limitations wherein the constraints comprise pure state constraints, wherein pure state constraints comprise constraints that cause measured quantum states of the quantum system to map from a decohered quantum state to a 
	G.G. Guerreschi et al., Practical optimization for hybrid quantum-classical algorithms, arXiv:1701.01450v1 [quant-ph], 5 Jan 2017 (hereinafter “Guerreschi”) discloses an approach to analyzing high precision and low number of repetitions with respect to overall performance of the variational algorithm as it affects precision in a hybrid quantum-classical system (abstract).  Guerreschi further discloses the iterative steps and interaction with respect to quantum-classical algorithms (fig 1, section II).  Guerreschi does not, however, explicitly disclose wherein the second operator comprises a combination of the first operator and one or more of the determined constraints and estimating the expectation value of the quantum mechanical observable using the second operator.
N. C. Rubin, A Hybrid Classical/Quantum Approach for Large-Scale Studies of Quantum Systems with Density Matrix Embedding Theory, arXiv:1610.06910v2 [quant-ph], 2016  (hereinafter “Rubin”) discloses a variational quantum eigensovler (VQE) hybrid/classical quantum algorithm approach to approximating the ground state eigenvalues and density matrices of a Hamiltonian (introduction).  Rubin further discloses determining the expectation value of a Hamiltonian (section III).  Rubin does not, however, explicitly disclose wherein the second operator comprises a combination of the first operator and one or more of the determined constraints and estimating the expectation value of the quantum mechanical observable using the second operator.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182